The following order, putting the party to his election, was entered:
“ Ordered, that the motion for dissolving the injunction be denied, and that the plaintiff, within eight days after notice of this decretal order, elect whether he will proceed at law under the said judgment, or in this Court, in this suit; and that if he elects to proceed at law, the bill shall thereafter stand dismissed with costs; and if he elects to proceed here, it is then further ordered, that he proceed no further *85by execution, or otherwise, on the judgment) withotit the leave of this Court first had and obtained,” &c.(a)

 Vide 1 Ves. & Beam. 382,3. 7 Taunt. 236. the like rule in such cases.